Detailed Action

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Priority
Applicant’s claim for the benefit of a prior-filed application, provisional application 62/536,165, filed on July 24, 2017, under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  
Accordingly, the effective priority date of the instant application is granted as July 24, 2017.


Information Disclosure Statement
The Information Disclosure Statement(s) filed on July 24, 2018 has been received and considered herein.

Election/Restrictions
Applicant’s election without traverse of the pro-apoptotic protein species (claims 14-15 and 34-35) from the different species of anti-cancer therapeutic agents in the reply filed on March 24, 2021 is acknowledged.
Claims 16-20 and 36-40 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claims 1-15 and 21-35 are currently under examination and the subject matter of the present Office Action.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4-6 and 25-27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 4 and 25 recite that “the first fusion protein further comprises a degron” and that it further “accumulates preferentially in cancerous cells”.  The claimed language of “accumulates preferentially”, however, is indefinite for not apprising one of ordinary skill in the art the full scope of the claimed invention.  Claims 1 and 23, from which claims 4 and 25 depend, respectively, already require accumulation within cancer cells such that the cells are effectively treated for cancer, which seems to fulfill the requirement of “preferential accumulation”.  Therefore, because claims 1 and 23 appear to inherently already require preferential accumulation, one of ordinary skill would not understand (i.e., would not be able to determine) what the relevant claimed language additionally requires so as to distinguish “effective” accumulation from “preferential” accumulation, and thus the added requirement of “preferential accumulation” is indefinite.
In addition, dependent claims 5-6 and 26-27 are included in the basis of the rejection because although they recite and encompass specific fusion protein containing degrons that accumulate preferentially in cancerous cells, they do not correct the primary deficiencies of the independent claim.

Claim Rejections - 35 USC § 112(a)
Written Description
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 21-35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 1 requires administering therapeutically effective amounts of a first fusion protein comprising a protease connected to a phosphotyrosine binding domain and a second fusion protein comprising an SH2 domain and an anticancer therapeutic agent, wherein the fusions proteins are administered to treat a cancer associated with a hyperactive receptor tyrosine kinase.  Claim 23 requires administering effective amounts of a first fusion protein comprising a protease connected to a phosphotyrosine binding domain and a second fusion protein comprising an SH2 domain and an anticancer therapeutic agent, wherein the fusion proteins treat a cancer cell having a hyperactive ErbB receptor tyrosine kinase (and wherein the broadest reasonable interpretation of claim 23 also in vivo method).  Both claims lack adequate written description in the instant Specification, however, as will be explained in the succeeding paragraphs.
As a first matter, the instant Specification does not adequately describe the full genus of therapeutically effective (or simply effective) concentrations of a fusion protein containing an anticancer agent that, in combination with a protease, treats a cancer cell having a hyperactive RTK, including ErbB.  While the Specification lists various concentrations that Applicant states are “therapeutically effective” (Specification, p. 48, ln 15-23), none of those concentrations are linked to any of the anticancer compounds listed on p. 47 or any of the pro-apoptotic proteins listed on p. 23, ln 14-17, and it is unclear what concentrations of what particular agents are effective, never mind therapeutically effective, to treat a cancer cell(s) in vivo.  Applicant has provided no working examples and no figures illustrating a therapeutically effective concentration or simply effective concentration to treat a cell with a hyperactive RTK for any of the claimed anticancer compounds or pro-apoptotic proteins, and one of ordinary skill in the art at the effective filing date of the claimed invention would likely have to discover such effective concentrations de novo.  And in the event that there is support for certain species of effective concentrations for particular anticancer compounds or pro-apoptotic proteins, it does not appear that the Applicant has support for the for the full range of anticancer compounds or pro-apoptotic proteins claimed given what is contemplated by the Specification (see p. 23, ln 14-17 – “anti-cancer therapeutic agent comprises a pro-apoptotic protein or tumor suppressor, such as, but not limited to, BAX, BID, BAK, BAD…” [emphasis added]).
As a second matter, the instant Specification does not adequately describe any type of administration, never mind the full genus of administrations encompassed by the independent claims, in conjunction with a particular amount of an agent which results in the treatment of a cancer cell with a hyperactive RTK, including ErbB, for any specific type of cancer.  The Specification teaches various routes of administration, such as parenteral administration, such as subcutaneous (SC), intraperitoneal (IP), any particular anticancer agent or concentrations thereof (including the pro-apoptotic proteins).  The Specification provides no working examples linking an effective amount of any agent with any route of administration or formulation to treat a cancer cell in vivo.  This is important because the breadth of the claims encompass any type of pro-apoptotic protein in conjunction with any route of administration and any slow-release formulation to treat cancer, an exceptionally large genus of administrations.  Given the lack of adequate written description, however, it is unlikely that one of ordinary skill in the art would be able to devise a concentration of any particular anticancer agent in conjunction with any of the listed formulations and routes of administration so as to treat a cancer cell in vivo based on the Specification alone.  One of ordinary skill would have to determine de novo what effective amount for a particular anticancer agent is sufficient to treat a hyperactive RTK cancer cell in vivo for a particular route of administration and formulation.  Furthermore, and complicating matters, it is likely that an effective concentration of an anticancer agent for treating a specific type of cancer (e.g., colon cancer), along with the route of administration and the formulation, would have to be altered even after being determined for that specific type of cancer in order to effectively treat another of cancers listed in the Specification (p. 11, ln 23-27).  For instance, claim 10 recites that the types of cancer to be treated include both “breast cancer, colorectal cancer, head and neck cancer, brain cancer, and lung cancer” (claim 10).  However, the amount of a particular anticancer agent, in particular a protein, to effectively treat brain cancer would likely be significantly more than the amount to effectively treat colon cancer given that such anticancer agents, in particular proteins, would have to cross the blood-brain barrier.  The route of administration and formulation would also likely have to be altered as well.  has not even given one example of a particular cancer being treated using any amount of anticancer agent with any particular formulation or any route of administration, and therefore one of ordinary skill in the art would have to determine each of those variables in order to effectively treat just one of the listed species of cancer, never mind the full genus of cancers listed in the Specification.
Claims 11 and 31 recite providing a first or second fusion protein with a generic vector, claims 12 and 32 recite providing a first or second fusion protein with a generic viral or non-viral vector, and claims 13 and 33 recite providing a first or second fusion protein with a generic non-integrating vector.  While these claims recite how fusion proteins are delivered to cells, they do not correct the 112(a) deficiency of the independent claims from which they depend, because nothing in them informs an ordinary artisan of any “effective” or “therapeutically effective” amounts of any fusion protein comprising an anticancer agent to treat a cancer cell in vivo, never mind the full genus of fusion proteins contemplated by the independent claims.  An ordinary artisan would thus still have to discover the effective or therapeutically effective amounts of a fusion protein comprising an anticancer agent even considering these claims.  In conclusion these claims do not correct the primary deficiencies of independent claims 1 and 23.
Claims 21 and 22, which depend from claim 1, recite a cyclic administration method performed for a period of time sufficient to induce a partial tumor response and a full tumor response, respectively.  However, these claims do not correct the 112(a) deficiency of the independent claim, given that it is still unknown based on the Specification what exactly constitutes a therapeutically effective amount of any of the disclosed fusion proteins comprising an anticancer agent sufficient to induce any tumor response, partial or otherwise.  The Specification reads, “In accordance with the methods of the present invention, a subject can receive intermittent therapy (i.e., twice-weekly or thrice weekly administration of a therapeutically effective dose) for one or more weekly cycles until the desired therapeutic response is  anticancer effect (partial or full), it is unclear what amounts of the recited fusion proteins are required to induce a partial as opposed to what amounts are required to induce a complete tumor response when administered cyclically.  
Koval et al. ("A novel pro-apoptotic effector lactaptin inhibits tumor growth in mice models", 2012, BioChimie 94, p. 2467-2474) teaches a pro-apoptotic protein, lactaptin, that is capable of inducing apoptosis in cancer cells in vivo (abstract).  Koval teaches that the naked protein is capable of being administered intravenously or intraperitoneally at a concentration of 125 mg/kg to effectively treat solid tumors (abstract).  Koval does not teach, however, what concentrations of this particular pro-apoptotic protein are required to effectively treat a cancer cell in vivo using Applicant’s prescribed method of using a fusion protein linked with an SH2 domain along with a fusion protein containing a protease.  Furthermore, Koval also does not teach effective concentrations for any of the other chemotherapeutic agents or pro-apoptotic proteins listed in Applicant’s Specification besides cyclophosphamide (Koval, abstract).  Furthermore, Koval does not teach what concentrations of the pro-apoptotic lactaptin protein are required to treat blood cancers, Koval itself being directed to solid tumors, and therefore one of ordinary skill could not likely determine based on Koval or Applicant’s Specification what 
Levi et al. ("EGF-Receptor Related Protein Causes Cell Cycle Arrest and Induces Apoptosis of Colon Cancer Cells In Vitro and In Vivo", 2004, Anticancer Research 24, p. 2885-2892) teaches a pro-apoptotic EGF Receptor Related Protein (ERRP) that is capable of inducing apoptosis in colon cancer cells caused by hyperactive EGFR (i.e., HER1 or ErbB1) (title; abstract).  Levi teaches that the protein is capable of inhibiting downstream effectors of the EGFR pathway including Akt kinases and ERK (abstract).  Levi further teaches that intratumoral of subcutaneous injections of ERRP can effectively in vivo (p. 2889, col 2, para 1) at an amount of 20 µg/mouse (p. 2888, col 1, Results). Levi does not teach, however, what concentrations of this particular pro-apoptotic protein are required to effectively treat a cancer cell in vivo using Applicant’s prescribed method of using a fusion protein linked with an SH2 domain along with a fusion protein containing a protease.  Furthermore, Levi also does not teach effective concentrations for any of the other chemotherapeutic agents or pro-apoptotic proteins listed in Applicant’s Specification.  Furthermore, Levi does not teach what concentrations of the pro-apoptotic ERRP are required to treat any cancer besides colon cancer, and therefore one of ordinary skill could not likely determine based on Levi or Applicant’s Specification what concentration of ERRP (in conjunction with a particular route of administration and formulation) would effectively treat any other cancer induced by a hyperactive ErbB receptor besides colon cancer.  This is important because while the breadth of Applicant’s claims includes the full genus of effective concentrations of ERRP capable of treating any cancer induced by a hyperactive RTK, the Specification not being limited to the pro-apoptotic proteins described on p. 23, ln 14-17, neither Levi nor Applicant’s Specification provide adequate written description for such a genus.  Finally, the pro-apoptotic protein of Levi acts by binding to the extracellular side of the EGFR (p. 2890, col 1), which is different mechanistically from the instantly recited second fusion protein comprising an anticancer agent of the independent claims (i.e., the latter acts intracellularly).  Because of this, it is not likely that one of ordinary skill could deduce from the effective amounts of ERRP known to induce apoptosis of cancer cells recited in Levi the effective concentrations of a generically-recited second fusion protein containing an anticancer agent, which acts intracellularly, to induce apoptosis.  And it must be reiterated again, in view of the analysis of the mechanism of action for ERRP, that the genus of claimed anticancer agents used to treat a cancer cell having a hyperactive RTK is broad enough to include any/all such anticancer agents, including those that act extracellularly, yet Applicant has 
In addition, dependent claims 2-10, 14-15, 23-30, and 34-35 are included in the basis of the rejection because although they recite and encompass specific methods for treating a cancer cell induced by a hyperactive RTK (or ErbB) with an effective amount of an anticancer agent, they do not correct the primary deficiencies of the independent claims.  

35 USC § 112(a)
Enablement
Claims 1-15 and 21-35 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Claims 1 requires administering therapeutically effective amounts of a first fusion protein comprising a protease connected to a phosphotyrosine binding domain and a second fusion protein comprising an SH2 domain and an anticancer therapeutic agent, wherein the fusions proteins are administered to treat a cancer associated with a hyperactive receptor tyrosine kinase.  Claim 23 requires administering effective amounts of a first fusion protein comprising a protease connected to a phosphotyrosine binding domain and a second fusion protein comprising an SH2 domain and an anticancer therapeutic agent, wherein the fusion proteins treat a cancer cell having a hyperactive ErbB receptor tyrosine kinase (and wherein the broadest reasonable interpretation of claim 23 also encompasses an in vivo method).  Both claims lack enablement owing to the breadth of the claims versus what is actually described in the Specification, however, as will be shown in the succeeding paragraphs.
none of those concentrations are linked to any of the anticancer compounds listed on p. 47 or any of the pro-apoptotic proteins listed on p. 23, ln 14-17, and it is unclear what concentrations of what particular agents are effective, never mind therapeutically effective, to treat a cancer cell(s) in vivo.  Applicant has provided no working examples and no figures illustrating a therapeutically effective concentration or simply effective concentration to treat a cell with a hyperactive RTK for any of the claimed anticancer compounds or pro-apoptotic proteins, and one of ordinary skill in the art at the effective filing date of the claimed invention would likely have to discover such effective concentrations de novo.  Such experimentation would be undue given the possible administration routes and formulations that would necessarily be involved in discovering the full genus effective concentrations encompassed by the relevant claims.  And in the event that there is support for certain species of effective concentrations for particular anticancer compounds or pro-apoptotic proteins, it does not appear that the Applicant has support for the for the full range of anticancer compounds or pro-apoptotic proteins claimed given what is contemplated by the Specification (see p. 23, ln 14-17 – “anti-cancer therapeutic agent comprises a pro-apoptotic protein or tumor suppressor, such as, but not limited to, BAX, BID, BAK, BAD…” [emphasis added]).
As a second matter, the instant Specification does not adequately enable the full genus of administrations encompassed by the independent claims, in conjunction with a particular amount of an agent, which results in the treatment of a cancer cell with a hyperactive RTK, including ErbB, for any specific type of cancer.  The Specification teaches various routes of administration, such as parenteral administration, such as subcutaneous (SC), intraperitoneal (IP), intramuscular (IM), intravenous (IV), or any particular anticancer agent or concentrations thereof (including the pro-apoptotic proteins).  The Specification provides no working examples linking an effective amount of any agent with any route of administration or formulation to treat a cancer cell in vivo.  This is important because the breadth of the claims encompass any type of pro-apoptotic protein in conjunction with any route of administration and any slow-release formulation to treat cancer, an exceptionally large genus of administrations.  Given the lack of adequate written description, however, it is unlikely that one of ordinary skill in the art would be able to devise a concentration of any particular anticancer agent in conjunction with any of the listed formulations and routes of administration so as to treat a cancer cell in vivo based on the Specification alone.  One of ordinary skill would have to determine de novo what effective amount for a particular anticancer agent is sufficient to treat a hyperactive RTK cancer cell in vivo for a particular route of administration and formulation.  Furthermore, and complicating matters, it is likely that an effective concentration of an anticancer agent for treating a specific type of cancer (e.g., colon cancer), along with the route of administration and the formulation, would have to be altered even after being determined for that specific type of cancer in order to effectively treat another of cancers listed in the Specification (p. 11, ln 23-27).  Furthermore, and complicating matters, it is likely that an effective concentration of an anticancer agent for treating a specific type of cancer (e.g., colon cancer), along with the route of administration and the formulation, would have to be altered even after being determined for that specific type of cancer in order to effectively treat another of cancers listed in the Specification (p. 11, ln 23-27).  For instance, claim 10 recites that the types of cancer to be treated include both “breast cancer, colorectal cancer, head and neck cancer, brain cancer, and lung cancer” (claim 10).  However, the has not even given one example of a particular cancer being treated using any amount of anticancer agent with any particular formulation or any route of administration, and therefore one of ordinary skill in the art would have to determine each of those variables in order to treat just one of the listed species of cancer, never mind the full genus of cancers listed in the Specification.
Claims 11 and 31 recite providing a first or second fusion protein with a generic vector, claims 12 and 32 recite providing a first or second fusion protein with a generic viral or non-viral vector, and claims 13 and 33 recite providing a first or second fusion protein with a generic non-integrating vector.  While these claims recite how fusion proteins are delivered to cells, they do not correct the 112(a) deficiency of the independent claims from which they depend, because nothing in them informs an ordinary artisan of any “effective” or “therapeutically effective” amounts of any fusion protein comprising an anticancer agent to treat a cancer cell in vivo, never mind the full genus of fusion proteins contemplated by the independent claims.  An ordinary artisan would thus still have to discover the effective or therapeutically effective amounts of a fusion protein comprising an anticancer agent even considering these claims.  In conclusion these claims do not correct the primary deficiencies of independent claims 1 and 23.  
Claims 21 and 22, which depend from claim 1, recite a cyclic administration method performed for a period of time sufficient to induce a partial tumor response and a full tumor response, respectively.  However, these claims do not correct the 112(a) deficiency of the independent claim, given that it is still unknown based on the Specification what exactly constitutes a therapeutically effective amount of any of the disclosed fusion proteins comprising an anticancer agent sufficient to induce any tumor response,  anticancer effect (partial or full), it is unclear what amounts of the recited fusion proteins are required to induce a partial as opposed to what amounts are required to induce a complete tumor response when administered cyclically.  
Koval et al. ("A novel pro-apoptotic effector lactaptin inhibits tumor growth in mice models", 2012, BioChimie 94, p. 2467-2474) teaches a pro-apoptotic protein, lactaptin, that is capable of inducing apoptosis in cancer cells in vivo (abstract).  Koval teaches that the naked protein is capable of being administered intravenously or intraperitoneally at a concentration of 125 mg/kg to effectively treat solid tumors (abstract).  Koval does not teach, however, what concentrations of this particular pro-apoptotic protein are required to effectively treat a cancer cell in vivo using Applicant’s prescribed method of using a fusion protein linked with an SH2 domain along with a fusion protein containing a protease.  Furthermore, Koval also does not teach effective concentrations for any of the other chemotherapeutic agents or pro-apoptotic proteins listed in Applicant’s Specification besides cyclophosphamide (Koval, 
Levi et al. ("EGF-Receptor Related Protein Causes Cell Cycle Arrest and Induces Apoptosis of Colon Cancer Cells In Vitro and In Vivo", 2004, Anticancer Research 24, p. 2885-2892) teaches a pro-apoptotic EGF Receptor Related Protein (ERRP) that is capable of inducing apoptosis in colon cancer cells in vivo (p. 2889, col 2, para 1) at an amount of 20 µg/mouse (p. 2888, col 1, Results). Levi does not teach, however, what concentrations of this particular pro-apoptotic protein are required to effectively treat a cancer cell in vivo using Applicant’s prescribed method of using a fusion protein linked with an SH2 domain along with a fusion protein containing a protease.  Furthermore, Levi also does not teach effective concentrations for any of the other chemotherapeutic agents or pro-apoptotic proteins listed in Applicant’s Specification.  Finally, Levi does not teach what concentrations of the pro-apoptotic ERRP are required to treat any cancer besides colon cancer, and therefore one of ordinary skill could not likely determine based on Levi or Applicant’s Specification what concentration of ERRP (in conjunction with a particular route of administration and formulation) would effectively treat any other cancer induced by a hyperactive ErbB receptor besides colon cancer.  This is important because while the breadth of Applicant’s claims includes the full genus of effective concentrations of ERRP capable of treating any cancer induced by a hyperactive RTK, the Specification not being limited to the pro-apoptotic proteins described on p. 23, ln 14-17, neither Levi nor Applicant’s Specification provide adequate enablement for such a genus.  Finally, the pro-apoptotic protein of Levi acts by binding to the extracellular side of the EGFR (p. 2890, col 1), which is different mechanistically from the instantly recited second fusion protein comprising an anticancer agent of the independent claims (i.e., the latter acts intracellularly).  Because of this, it is further unlikely that one of ordinary skill could deduce from the effective amounts of ERRP known to induce apoptosis of cancer cells recited in Levi the effective concentrations of a generically-recited second fusion protein containing an anticancer agent, which acts intracellularly, to induce apoptosis.  And it must be reiterated again, in view of the analysis of the mechanism of action for ERRP, that the genus of claimed anticancer agents 
In addition, dependent claims 2-10, 14-15, 23-30, and 34-35 are included in the basis of the rejection because although they recite and encompass specific methods for treating a cancer cell induced by a hyperactive RTK (or ErbB) with an effective amount of an anticancer agent, they do not correct the primary deficiencies of the independent claims.

Protein Therapy
Applicant contemplates that a protein composition may be introduced in vivo, and thus Applicant's invention falls within the realm of protein therapy, which is in the nature of delivering to cells amino acid molecules to produce a desired effect.
The art teaches that although numerous protein delivery methods are describe in the art, only some of these methods have been tested in vivo and very few have human clinical data to demonstrate the feasibility of the method (Cleland et al., "Emerging protein delivery methods", 2001, Current Opinion in Biotechnology 12, p. 212-219.). Several critical issues require evaluation to move a method from basic research to clinical practice, and include: providing significant levels of protein at the diseased site, avoiding unwanted side effects and toxicity if high systemic levels are necessary to achieve local effect in target tissue, the impact of manufacturing required for the delivery method on the integrity of the protein, the integrity of the protein after delivery to the patient, as administration of degraded protein may result in unwanted side effects or loss of potency, and the bioavailability of the protein post-administration (page 213, columns 1-2). Furthermore, preclinical animal models do not always predict the behavior of the delivery system in humans due to biological or genetic differences. Thus, the art 

Additionally, the physiological art is recognized as unpredictable (MPEP 2164.03). As set forth in In re Fisher, 166 USPQ 18 (CCPA 1970), compliance with 35 USC 112, first paragraph requires:
That scope of claims must bear a reasonable correlation to scope of enablement provided by specification to persons of ordinary skill in the are; in cases involving predictable factors, such as mechanical or electrical elements, a single embodiment provides broad enablement in the sense that, once imagined, other embodiments can be made without difficulty and their performance characteristics predicted by resort to known scientific laws; in cases involving unpredictable factors, such as most chemical reactions and physiological activity, scope of enablement varies inversely with degree of unpredictability of factors involved.

Therefore, in the absence of sufficient guidance provided by the instant specification regarding to the use of a first fusion protein comprising a protease linked to a PTB domain and a second fusion protein comprising an anticancer agent linked to an SH2 domain in the methods as claimed, it would again require undue experimentation without a predictable expectation of success for a skilled artisan to make and use the instant broadly claimed invention.

It is generally recognized in the art that biological compounds often react unpredictably under different circumstances (Nationwide Chem. Corp. v. Wright, 458 F. supp. 828, 839, 192 USPQ95, 105(M.D. Fla. 1976); Affd 584 F.2d 714, 200 USPQ257 (5th Cir. 1978); In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970)). The relative skill of the artisan and the unpredictability of the In re Fischer, 427 F.2d 833, 839, 166 USPQ 10, 24(CCPA 1970))), the skilled artisan would have not known how to extrapolate the results provided in the instant specification of administering the two fusion proteins in vitro to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically cancerous diseases in humans. Neither the specification nor the claims provide the appropriate protein dosages to be administered in the plurality of possible parenteral administration, such as subcutaneous (SC), intraperitoneal (IP), intramuscular (IM), intravenous (IV), or infusion, oral and pulmonary, nasal, topical, transdermal, and suppositories (p. 50, ln 12-14) administration means  that would reasonably be expected by the ordinary artisan to necessarily and predictably achieve a clinically meaningful, real-world therapeutic result to treat and/or prevent cancer.
The protein therapy art is extremely unpredictable. The unpredictability is manifested in the poor and unpredictable targeting of the protein therapy vectors to target cells (the enormous genus of possible cell types disclosed), routes of administration (as disclosed, do not even require direct administration to the diseased tissue), the specific receptor tyrosine kinase targeted be for a treatment (the enormous genus of structurally variable fusion proteins), the unsuitability of many animal models of human diseases, etc…, all critical for the success of a protein therapy method. 

The instant portion of the invention, as claimed, falls under the "germ of an idea" concept defined by the CAFC. The court has stated that "patent protection is granted in return for an enabling disclosure, not for vague intimations of general ideas that may or may not be workable". The court continues to say that "tossing out the mere germ of an idea does not constitute an enabling disclosure" Genentech Inc v. Novo Nordisk A/S 42 USPQ2d 1001, at 1005). The claimed methods of using the a first fusion protein comprising a protease linked to a PTB domain and a second fusion protein comprising an anticancer agent linked to an SH2 domain in the methods as claimed to necessarily and predictably sufficiently treat an enormous plurality of etiologically and pathologically distinct cancer in humans constitutes such a "germ of an idea".
The courts have stated that reasonable correlation must exist between scope of exclusive right to patent application and scope of enablement set forth in patent application. 27 USPQ2d 1662 Exparte Maizel. In the instant case, in view of the lack of guidance, working examples, breadth of the claims, the level of skill in the art and state of the art at the time of the claimed invention was made, it would have required undue experimentation to make and/or use the invention as claimed. 
If little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) ("Nascent technology, however, must be enabled with a 'specific and useful teaching.' The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee's instruction. Thus, the public's end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology." (citations omitted)).
As In re Gardner, Roe and Willey, 427 F.2d 786,789 (C.C.P.A. 1970), the skilled artisan might eventually find out how to use the invention after “a great deal of work”. In the case of In re Gardner, Roe and Willey, the invention was a compound which the inventor claimed to have antidepressant activity, but was not enabled because the inventor failed to disclose how to use the invention based on insufficient disclosure of effective drug dosage.  The court held that “the law requires that the disclosure in the application shall inform them how to use, not how to find out how to use for themselves”. 
Nature 507, p. 423-425) taught that the series of clinical trials for a potential therapy can cost hundreds of millions of dollars. The human costs are even greater (pg 423, col. 1). For example, while 12 clinical trials were tested for the treatment of ALS, all but one failed in the clinic (pg 423, col. 2). Experiments necessary in preclinical animal models to characterize new drugs or therapeutic compounds are expensive, time-consuming, and will not, in themselves, lead to new treatments. But without this upfront investment, financial resources for clinical trials are being wasted and [human] lives are being lost (pg 424, col. 1). Animal models are highly variable, and require a large number of animals per test group. Before assessing a drug’s efficacy, researchers should investigate what dose animals can tolerate, whether the drug reaches the relevant tissue at the required dose and how quickly the drug is metabolized or degraded by the body. We estimate that it takes about $30,000 and 6–9 months to characterize the toxicity of a molecule and assess whether enough reaches the relevant tissue and has a sufficient half-life at the target to be potentially effective. If those results are promising, then experiments to test whether a drug can extend an animal’s survival are warranted — this will cost about $100,000 per dose and take around 12 months. At least three doses of the molecule should be tested; this will help to establish that any drug responses are real and suggest what a reasonable dosing level might be. Thus, even assuming the model has been adequately characterized, an investment of $330,000 is necessary just to determine whether a single drug has reasonable potential to treat disease in humans. It could take thousands of patients, several years and hundreds of millions of dollars to move a drug through the clinical development process. The investment required in time and funds is far beyond what any one lab should be expected to do. (pg 425, col.s 2-3). The human costs are even greater: patients with progressive terminal illnesses may have just one shot at an unproven but promising treatment. Clinical trials typically require patients to commit to year or more of treatment, during which they are precluded from pursuing other experimental options (pg 423, col.2 1-3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J RABORG whose telephone number is (571)270-1281.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris M Babic can be reached on 57127285007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.J.R./Examiner, 
Art Unit 1633         
/KEVIN K HILL/Primary Examiner, Art Unit 1633